Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on March 25, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the e-prom chip of claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 17 recite the limitations "the housing" in line 1 and “the bushing” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear whether the phrase “the housing” of claim 5 is drawn to the shell housing or the housing of the holder.  There is no recitation of a bushing in claim 1 to provide antecedent basis in claim 5.  For purpose of examination, Examiner has interpreted the phrase “the housing” to be the inner housing portion and the phrase “the bushing” to be a bushing.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 11, 13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MILLIMAN et al. (US 2013/0181035).
In reference to claims 1, 3, 6-9, 11, 13, 15 and 18-20, MILLIMAN et al. discloses a surgical stapling device comprising a handle assembly 20 secured to a releasable reload assembly, the reload assembly comprising: a shell housing 120 including an inner house portion 124 and an outer housing portion 122, the inner housing portion 124 spaced from the outer housing portion 122 to define an annular cavity 123; a staple cartridge 150 supported on a distal portion of the shell housing 120, the staple cartridge 150 having a plurality of staple pockets 152 that receive a respective staple S; a pusher 146 supported within the annular cavity, the pusher 160 movable from a retracted position (figure 18) through a partially advanced position to a fully .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MILLIMAN et al. (US 2013/0181035) in view of MILLIMAN et al. (US 7,168,604).
Regarding claims 4, 5, 16 and 17, as stated in the rejection of claim 1 and 13 above, MILLIMAN et al. (US 2013/0181035) discloses a shell housing 120 including an inner house portion 124 and an outer housing portion 122, the inner housing portion 124 spaced from the 
MILLIMAN et al. (US 7,168,604) teaches a surgical device comprising: a shell housing 31 including an inner house portion 196 and an outer housing portion 194, the inner housing portion 196 spaced from the outer housing portion 194 to define an annular cavity; and the inner housing portion 196 has an annular flange portion (figure 46; larger diameter inner surface of housing portion) that receives a bushing 209.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the shell housing of MILLIMAN et al. (US 2013/0181035) to include a bushing as claimed, since paragraph 132 of MILLIMAN et al. (US 7,168,604) states such a modification provides support within the inner housing portion for the purpose of receiving an anvil assembly.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MILLIMAN et al. (US 2013/0181035) in view of MILLIMAN et al. (US 2015/0014393).
With respect to claims 12, MILLIMAN et al. (US 2013/0181035) discloses a reload assembly comprising a holder 140 defining a cavity and at least one opening that receives the hook (angled) portion 194a of the knife carrier 190; but, does not disclose the cavity supporting an e-chip.
MILLIMAN et al. (US 2015/0014393) teaches a reload assembly comprising: a holder including a housing (figure 40) defining cavity that receives an e-chip 900, wherein the holder is secured within a cavity defined by an outer housing portion and an inner housing portion (figure 41).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the housing of MILLIMAN et al. (US 2013/0181035) to include an e-.

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199


/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



September 10, 2021